Citation Nr: 1516259	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from March 1982 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran experienced some degree of hearing acuity changes in active service while working in a noise-intensive environment; he has credibly and competently reported that tinnitus has been present since that time, and it is at least as likely as not that current tinnitus had origins in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Tinnitus, as an organic disorder of the central nervous system, is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker at 708 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, the appellant could establish service connection both by showing a nexus to service or by establishing a continuity of symptomatology since service separation. Id.  Further, should the tinnitus first have become manifest to a compensable degree within the first post-service year, service connection would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran served in the U.S. Army between 1982 and 1986 as a satellite communications technician.  He has stated that these duties required him to sit in controlled environments where he was constantly exposed to loud electro-mechanical noises and audible alarms without benefit of hearing protection.  Indeed, given that the communications equipment was secure and dealt with sensitive information, he has stated that loud alarms were necessary to ensure that personnel assigned to duty with the equipment took appropriate responsive actions to various alerts in a swift manner.  The Veteran's DD Form 214 establishes that he served in this capacity as a noncommissioned officer, and it is certainly credible that, while operating as a satellite communications specialist, he would have been exposed to loud noises in the course of such duties.  The RO, in its issuance of the statement of the case, conceded that the Veteran's military duties would include noise exposure, and the Board confirms that determination.  That is, there is no doubt that the Veteran experienced a degree of acoustic trauma while in active military service.  

In essence, the Veteran has alleged that during his military service, and as a consequence of loud working environments, he began to experience a ringing in his ears which has continued to the present day.  The Veteran was afforded a VA examination in June 2011 to address his contentions.  

While the report of that examination determined that the Veteran's tinnitus was not likely related to in-service noise exposure, it is noted that such an opinion, when combined with the rationale expressed, is somewhat contradictory in nature.  Indeed, the examining audiologist noted that "tinnitus, in the absence of hearing changes due to noise exposure, is less likely attributable to that noise exposure."  A medical journal dated in 2008 is cited as a reference for that conclusion.  The examiner went on to state that there was no evidence of a diagnosis of tinnitus while the Veteran was in active service.  

The Veteran's occupational history following separation from service has not included significant noise exposure.  Indeed, he has worked as a classroom teacher at the secondary level and has stated that he had no issues with noise save for his military service.  As noted, the Board concedes that noise exposure existed during active service as alleged.  

The basis of the 2011 VA examiner's opinion was that, in addition to there being no diagnosis of tinnitus during service, there were no "hearing changes" attributable to the in-service noise exposure.  A separate paragraph relating to the Veteran's current hearing loss disability noted that during service, the Veteran's hearing was "well within normal limits."  While true that the Veteran did not exhibit a hearing loss disability for VA purposes during active service in accordance with 38 C.F.R. § 3.385, there is, in fact, evidence of "hearing changes," which the cited medical literature notes as being relevant to onset of tinnitus as due to contemporaneous noise exposure.  Indeed, a service audiogram dated in August 1985 contains a comparison to a hearing test performed the previous year in November 1984.  While the Veteran's hearing during both tests was well within normal limits for VA purposes, there was a decrease in hearing acuity noted in two frequencies in the left ear and in three frequencies in the right ear.  Thus, there were "hearing changes" noted to occur in service at the time of the Veteran's exposure to noise as a satellite communications specialist.  

Tinnitus is defined as a ringing in the ears.  It is uniquely identifiable through the senses, and as a disorder "simple" in nature, is capable of diagnosis by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has reported that he has experienced tinnitus since his period of noise exposure in service.  Given that the report of the 2011 VA examiner links tinnitus to noise exposure when accompanied by the presence of contemporaneous "hearing changes," and also given that the Veteran did demonstrate a decrease in hearing acuity at a point in active service, his allegations of experiencing tinnitus during service and subsequent to discharge are considered to be credible.  

The only evidence unsupportive of the Veteran's claim is the conclusion of the 2011 examiner which, as noted, is not based on an accurate reading of the medical history documented in the service treatment records (that is, there were, contrary to the audiologist's assessment, some changes in hearing acuity noted to occur during active duty).  Thus, while the cited medical literature explaining a linkage between tinnitus and contemporaneous noise exposure based on documented "hearing changes" is probative, the ultimate negative conclusion of the VA examiner is not.  Accordingly, the evidence does document that the Veteran experienced a depreciation in hearing acuity during active duty while serving in a military occupational specialty that involved significant noise exposure.  He has credibly and competently described experiencing tinnitus since that time, and such an assertion is supported by medical literature cited by the 2011 VA examiner.  As such, it can be concluded that it is at least as likely as not that current tinnitus had causal origins in active service.  The criteria for entitlement to service connection for tinnitus have been met.  

ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


